Shaw C. J.
delivered the opinion of the Court. The present claim is founded upon equitable prnciples. The plaintiff, the defendants’ testator and Hayes, were jointly bound for a large debt, in New Orleans. The plaintiff and the defendants’ testator respectively, paid their proportions, but Hayes became insolvent and did not pay his. These parties stood in the nature of sureties for Hayes ; the plaintiff paid a large sum on that account, and he calls on the defendants for contribution. If the case rested here, the plaintiff would undoubtedly be entitled to recover. But it is a good answer to this equitable claim upon a co-surety for contribution, that Hayes, the principal, had paid the debt or given satisfactory security for it, or that the plaintiff released or discharged him. To substantiate this defence, the defendants have shown, that Hayes made an assignment, denominated by the laws of Louisiana a cessio bonorum, to an amount apparently more than sufficient to pay all his debts, including the claim of Cockayne, Watts & Co., who were included among the creditors ; and if this is not an absolute bar, at least it is so prima facie, and unless the creditor shows, that he has not received, and will not receive any thing under it. The question must, of course, depend on the laws of Louisiana ; which we must ascertain by the best means in our power. As we understand them, a eessio bonorum transfers the whole of the debtor’s property into the possession of the creditors, and they have power to appoint a syndic, by a majority in number and amount. The syndic has the custody, management and disposition of the property, and he is the agent of the creditors, and accountable to them. If property be lost, they are to sustain the loss. After a cession of goods, the creditor cannot sue the debtor, until it appears that the creditor will realize nothing from the assigned property, as where he can show, that the assigned property will not be more than sufficient to pay privileged debts. In that case, if the debtor has not been discharged by the act of the creditors, which discharge may be given by a certain proportion of the creditors in number and amount, a *121creditor may commence and maintain an action, as in other cases. Fitzgerald v. Phillips, 3 Martin, 588 ; S. C. 4 Martin, 559 ; Enet v. His Creditors, 4 Martin, 307.
In the present case,,the presumption is, that the plaintiff knew of the cessio bonorum, made by Hayes, and being a public proceeding, conducted according to the provisions of law, he was bound by it. He participated in the choice of a syndic, or might have done so. During this proceeding he could not maintain a suit against Hayes himself; and it appearing that the property thus assigned for the benefit of creditors generally, was- specially appropriated to cover the whole debt from Hayes to the plaintiff, including the sum which he now claims of Willey’s estate, this was prima facie .evidence of satisfaction by the principal. And the Court are of opinion, that the plaintiff cannot maintain a suit against Willey, without showing what disposition had been made of the assigned property, and that, upon settling the account, he would receive nothing from it, and thus rebutting the prima facie evidence of satisfaction ; and the burden of proof was upon the plaintiff. The Court are therefore of opinion, that the direction in this respect was right, and that the verdict, being conformable to it, cannot b© set aside.